J-S58013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JUAN PABLO RIOJAS,

                            Appellant                  No. 2038 MDA 2015


             Appeal from the Judgment of Sentence June 18, 2014
               in the Court of Common Pleas of Franklin County
              Criminal Division at No.: CP-28-CR-0002169-2012


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED SEPTEMBER 07, 2016

        Appellant, Juan Pablo Riojas, appeals nunc pro tunc from the judgment

of sentence imposed pursuant to his jury conviction of rape by forcible

compulsion, false imprisonment, terroristic threats, simple assault, and

intimidation of a witness.1         We affirm on the basis of the trial court’s

opinions.

        The trial court’s October 24, 2014 opinion aptly and fully sets forth the

relevant factual and procedural background of this case.       (See Trial Court

Opinion, 10/24/14, at 1-11). For the reader’s benefit, we note briefly that

Appellant was found guilty of the above crimes on the basis of actions he
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 3121, 2903, 2706, 2701, and 4952(b)(3), respectively.
J-S58013-16


committed from October 4 through October 9, 2012, against his one-time

paramour, Ana Medellin. Appellant was arrested for these illegal actions on

October 10, 2012.       On March 7, 2014, after a four-day trial, the jury

convicted Appellant of the above charges. On June 18, 2014, the trial court

sentenced Appellant to an aggregate term of not less than 103 nor more

than 270 months’ incarceration.         Appellant filed a timely post-sentence

motion, which the court denied on October 24, 2014.                 Appellant filed a

timely counseled notice of appeal on October 28, 2014, and a timely concise

statement of errors complained of on appeal on November 26, 2014. See

Pa.R.A.P. 1925(b). The trial court filed an opinion on January 2, 2015. See

Pa.R.A.P. 1925(a).

      On   January    21,   2015,    Attorney      Eric   J.   Weisbrod   entered   his

appearance as Appellant’s appellate counsel, and trial counsel was permitted

to withdraw. On June 22, 2015, this Court dismissed Appellant’s appeal for

counsel’s failure to file a brief on his behalf.

      On October 5, 2015, Appellant filed a timely pro se first petition for

post-conviction collateral relief (PCRA), 42 Pa.C.S.A. §§ 9541-9546, alleging

Attorney Weisbrod’s ineffective assistance for failure to file an appellate

brief, and requesting that his direct appeal rights be restored nunc pro tunc.

The PCRA court granted Appellant’s right to appeal nunc pro tunc, and

appointed current counsel, Michael Palermo, Esquire.                Appellant filed a

timely notice of direct appeal nunc pro tunc on November 20, 2015.


                                        -2-
J-S58013-16


Pursuant to the PCRA court’s order, he filed a timely concise statement of

errors complained of on appeal on December 18, 2015.            See Pa.R.A.P.

1925(b). The PCRA court filed an opinion on January 8, 2016, in which it

incorporated the trial court’s October 24, 2014 and January 2, 2015 opinions

by reference.

       Appellant raises four questions for our review.

       1.    Whether the honorable trial court committed an error of
       law [or] abused its discretion in admitting Dr. Veronique Valliere
       as an expert, even though being an expert in counterintuitive
       victim behavior was impossible for her and insufficient evidence
       was presented to meet the 3rd prong of the Frye[2] test?

       2.     Whether the trial court erred in allowing the
       Commonwealth, through the victim, to testify to prior bad acts,
       which had a prejudicial effect [on] the trial that outweighed any
       conceivable probative value and thus denied [Appellant] a fair
       trial?

       3.    Whether the trial court committed an error of law/or
       abused its discretion in denying [Appellant’s] motion for
       judgment of acquittal as it related to the charges of false
       imprisonment and rape?

       4.   Whether the honorable trial court erred in denying defense
       counsel’s continuance request of trial, which resulted in the
       absence of necessary defense witnesses and thus denied
       [Appellant] a fair trial?



____________________________________________


2
  Frye v. United States, 293 F. 1013 (C.A. D.C. 1923), superseded in the
federal courts by rule as stated in, Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993); see also Grady v. Frito-
Lay, Inc., 839 A.2d 1038, 1044 (Pa. 2003) (deciding that Frye rule will
continue to be applied in Pennsylvania).



                                           -3-
J-S58013-16


(Appellant’s Brief, at 10) (quotation marks and unnecessary capitalization

omitted).

      Our standards of review for Appellant’s questions are well-settled.

“Our standard of review in cases involving the admission of expert testimony

is broad: Generally speaking, the admission of expert testimony is a matter

left largely to the discretion of the trial court, and its rulings thereon will not

be reversed absent an abuse of discretion.” Commonwealth v. Watson,

945 A.2d 174, 176 (Pa. Super. 2008) (citations and quotation marks

omitted). Similarly, “[t]he admission of evidence of prior bad acts is solely

within the discretion of the trial court, and the court’s decision will not be

disturbed absent an abuse of discretion.”      Commonwealth v. Patterson,

91 A.3d 55, 68 (Pa. 2014), cert. denied, 135 S.Ct. 1400 (2015) (citation

omitted).

            Our standard of review of Appellant’s claim that the court
      erred in denying his motion for judgment of acquittal is as
      follows:

                  A motion for judgment of acquittal challenges
            the sufficiency of the evidence to sustain a conviction
            on a particular charge, and is granted only in cases
            in which the Commonwealth has failed to carry its
            burden regarding that charge.

Commonwealth v. Emanuel, 86 A.3d 892, 894 (Pa. Super. 2014), appeal

denied, 95 A.3d 276 (Pa. 2014) (citation omitted). Finally, as to Appellant’s

fourth question, we observe:

                  The grant or denial of a motion for a
            continuance is within the sound discretion of the trial

                                       -4-
J-S58013-16


            court and will be reversed only upon a showing of an
            abuse of that discretion. An abuse of discretion is
            not merely an error of judgment. Rather, discretion
            is abused when the law is over-ridden or misapplied,
            or the result of partiality, prejudice, bias, or ill-will as
            shown by the evidence or the record. The grant of a
            continuance is discretionary and a refusal to grant is
            reversible error only if prejudice or a palpable and
            manifest abuse of discretion is demonstrated.

            In reviewing a denial of a continuance, the appellate court
      must have regard for the orderly administration of justice, as
      well as the right of the defendant to have adequate time to
      prepare a defense.

Commonwealth v. Hansley, 24 A.3d 410, 418 (Pa. Super. 2011), appeal

denied, 32 A.3d 1275 (Pa. 2011) (citations and quotation marks omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the trial court, we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial

court opinions properly dispose of the questions presented. (See Trial Ct.

Op., 10/24/14, at 11-22 (finding motion for judgment of acquittal properly

denied where evidence was sufficient to support convictions of rape by

forcible compulsion and false imprisonment); Trial Court Opinion, 1/02/15,

at 12-21, 25 (finding (1) Dr. Valliere was qualified as expert in field of victim

behavior for victims in sexual violence and abuse settings pursuant to 42

Pa.C.S.[A.] § 5920(b)(1) and Pa.R.E. 702(a); (2) Dr. Valliere’s testimony

was relevant and helpful to jury; (3) field of victim behavior in sexual

violence and abuse settings is not novel, and therefore not subject to

analysis under Frye; (4) prior bad acts evidence more probative than

                                       -5-
J-S58013-16


prejudicial where it formed part of history and natural development of

events and offenses for which Appellant was charged; (5) Appellant waived

continuance issue where concise statement was too vague to allow court to

address its merits.3)). Therefore, we affirm on the basis of the trial court’s

opinions.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2016




____________________________________________


3
  We observe that Appellant’s brief fails to identify the proposed witness who
allegedly would have testified if the continuance had been granted. (See
Appellant’s Brief, at 26-29). Appellant alleges that previous counsel failed to
identify this individual in the continuance motion because “he/she feared
testifying against [the] victim . . . .” (Id. at 26 n.3). He vaguely states
that, “on Sunday, February 23, 2014, [he] became aware of a witness that
was told by the alleged victim in the case at bar, that she [the victim] was
lying about everything so she could get status in the United States of
America and gain full custody of her children.” (Id. at 26) (footnote
omitted). However, this vague statement about an alleged unnamed source
does not support a conclusion that the trial court abused its wide discretion
in denying Appellant’s continuance request where he fails to demonstrate
“prejudice or a palpable and manifest abuse of discretion.” Hansley, supra
at 418 (citations omitted). Therefore, even if not waived, Appellant’s fourth
issue would not merit relief.



                                           -6-